Citation Nr: 0817807	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-11 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for service-connected degenerative joint disease, 
thoracolumbar spine with diffuse spondylosis and 
levoscoliosis for the period from August 1, 2004 to May 16, 
2007.

2. Entitlement to an initial rating in excess of 20 percent 
for service-connected degenerative joint disease, 
thoracolumbar spine with diffuse spondylosis and 
levoscoliosis for the period from May 17, 2007 onward.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran had served over 20 years of active duty at the 
time of his retirement in July 2004.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which assigned a 10 
percent rating for the veteran's back disability, effective 
August 1, 2004.  Thereafter, the veteran appealed with 
respect to the initially assigned rating.  While his appeal 
was pending, a June 2007 rating decision assigned a 20 
percent evaluation, effective May 17, 2007.  However, 
although the veteran has been assigned a higher rating, it is 
still less than the maximum benefit available; therefore, his 
appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board notes that the veteran filed a timely notice of 
disagreement with respect to the issues of entitlement to an 
initial rating in excess of 30 percent for a service-
connected right shoulder disability and an initial rating in 
excess of 10 percent for a service-connected cervical spine 
disability.  However, in his April 2006 substantive appeal 
(VA Form 9), the veteran limited his appeal to the issue of 
the initial rating for his thoracolumbar spine disability.  
Thus, the appeal with regard to the disability ratings for a 
right shoulder disability and a cervical spine disability has 
not been perfected, and the Board does not have jurisdiction 
over these issues at this time.

Finally, the Board observes that, in his July 2005 notice of 
disagreement, the veteran claimed that he is experiencing 
partial numbness in his right thumb and first two fingers as 
a result of his service-connected right shoulder disability.  
The Board interprets this statement as a new claim for 
service connection for a neurological disorder, secondary to 
service-connected right shoulder rotator cuff tear with 
impingement and arthritis and REFERS this claim to the RO for 
appropriate action.


FINDINGS OF FACT

1. From August 1, 2004 to May 16, 2007, degenerative joint 
disease, thoracolumbar spine with diffuse spondylosis and 
levoscoliosis is productive of range of motion of 90 degrees 
flexion, 30 degrees extension, 30 degrees lateral rotation 
bilaterally, and 30 degrees lateral flexion bilaterally, with 
limitation due to pain, but not fatigue, weakness, lack of 
endurance, or incoordination.
2. From May 17, 2007 onward, degenerative joint disease, 
thoracolumbar spine with diffuse spondylosis and 
levoscoliosis is productive of flexion to 60 degrees without 
pain and to 70 degrees with pain; extension to 20 degrees 
without pain and to 22 degrees with pain; lateral flexion to 
25 degrees without pain and to 30 degrees with pain 
bilaterally and lateral rotation to 45 degrees bilaterally 
without pain; and no further limitations due to pain, 
weakness, fatigue, or repetitive use, or incoordination. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
service-connected degenerative joint disease, thoracolumbar 
spine with diffuse spondylosis and levoscoliosis for the 
period from August 1, 2004 to May 16, 2007 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2007).

2. The criteria for a rating in excess of 20 percent for 
service-connected degenerative joint disease, thoracolumbar 
spine with diffuse spondylosis and levoscoliosis for the 
period from May 17, 2007 onward have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
the information and evidence that the claimant is expected to 
provide, and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
This notice must also be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  Id.  In this case, the veteran 
filed his claim of entitlement to service connection in June 
2004.  The initial decision issued in August 2004 granted 
service connection for degenerative joint disease, 
thoracolumbar spine with diffuse spondylosis and 
levoscoliosis and assigned an initial 10 percent disability 
rating, effective August 1, 2004.  The veteran thereafter 
appealed with respect to the initially assigned disability 
rating.  The Board notes that initial rating claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  

Court of Appeals for Veterans Claims' (Court) decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), is also relevant to the instant claim.  
Under Dingess/Hartman, VCAA notice requirements also apply to 
the evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  In this case, the veteran 
was only sent a VCAA letter in April 2007, after the issuance 
of the August 2004 rating decision.  

Failure to provide pre-adjudicative notice under VCAA is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Court has 
held that a claimant need only be provided VCAA notice and an 
appropriate amount of time to respond, followed by proper VA 
process.  See Pelegrini at 120-123; see also See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), citing Mayfield, 
444 F.3d at 1328.  

The April 2007 letter advised the veteran of what evidence VA 
would attempt to obtain and what evidence he was responsible 
for identifying or submitting to VA, and requested that he 
send to VA any evidence in his possession that pertained to 
his claim.  Additionally, the letter informed him that he 
must show that his service-connected disability had increased 
in severity and of how to substantiate a disability rating 
and effective date, as required by Dingess/Hartman.  Although 
the timing of this notice is inadequate with regard to the 
initial unfavorable rating decision, the Board does not find 
this defective timing to be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, the Board notes that, subsequent to this notice, the 
veteran's claim was readjudicated and another rating decision 
was issued in June 2007.  Thus, the veteran had opportunity 
to respond to the remedial notice prior to further 
adjudication by the RO.  Therefore, the Board finds that the 
defect with regard to the timing of the VCAA notice is 
harmless. 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, VA treatment records, private treatment records, and 
reports from July 2004 and May 2007 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran has identified no 
additional, relevant records that VA needs to obtain for an 
equitable disposition of his claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Accordingly, the Board has considered all evidence of record 
in evaluating the veteran's back disability.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected back disability.

The veteran's service-connected degenerative joint disease, 
thoracolumbar spine with diffuse spondylosis and 
levoscoliosis is assigned a 20 percent rating evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2007).  
The veteran contends that his symptomology is worse than is 
contemplated under such rating, and that at least a 40 
percent rating should be assigned.
The Board observes that the schedular criteria for rating 
spine disabilities were amended twice just prior to the 
veteran's original grant of service connection.  The rating 
criteria pertaining to intervertebral disc syndrome under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  Second, effective September 26, 2003, the rating 
criteria for evaluating all spine disorders were amended.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also 
corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  The 
veteran filed his claim for an increased rating in June 2004.  
Thus, as the entire period for which an increased rating is 
at issue is subsequent to both revisions of the schedular 
criteria, only the criteria as amended on September 26, 2003 
are applicable to the veteran's increased rating claim.   

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for the rating of all 
spine disabilities and established a General Rating Formula 
for Diseases and Injuries of the Spine.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5235-5243 (2007).

As relevant to the thoracolumbar spine, under the General 
Formula, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  Forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height warrants a 10 percent rating.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective 
neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Under Diagnostic Code 5243, intervertebral disc syndrome 
(IVDS) may be rated under either the General Formula or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating IVDS, 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months 
warrant a rating of 10 percent.  Incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrant a rating of 20 
percent.  Incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months warrant a rating of 30 percent.  Incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warrant a rating of 60 percent.

Note (1): For purposes of evaluating under 
diagnostic code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disk syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disk syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.

At his July 2004 VA examination, the veteran reported 
subjective symptoms of constant sharp and cramping pain at a 
5 out of 10 on the pain scale that is elicited by physical 
activity, stress and prolonged standing and that radiates 
down to both legs.  He indicated that he had incapacitating 
episodes at least once per year, lasting for two days and 
that he had experienced three such episodes in the past year, 
although the examiner noted that the disability had not 
resulted in any time lost from work.
Objectively, the examiner found muscle spasm in the lower 
lumbar spine, but no tenderness and negative straight leg 
raise bilaterally.  Range of motion measurements were to 90 
degrees flexion, 30 degrees extension, 30 degrees lateral 
rotation bilaterally, and 30 degrees lateral flexion 
bilaterally.  The examiner indicated that range of motion as 
reported was limited by pain, but not fatigue, weakness, lack 
of endurance, or incoordination.  There was no ankylosis of 
the spine or signs of intervertebral disc syndrome.  X-rays 
showed mild dextroscoliosis of the thoracic spine with 
minimal diffuse spondylosis and mild levoscoliosis lumbar 
spine with mild to moderate diffuse spondylosis along with 
moderate degenerative disc space narrowing L3-L4 and L4-L5.

A March 2006 initial physical therapy evaluation report shows 
the veteran reporting pain at an 8 or 9 on the pain scale, at 
its worst when walking.  The range of motion of the 
thoracolumbar spine recorded was to 17 degrees flexion, 3 
degrees extension, 8 degrees left rotation, and 10 degrees 
left rotation.  Lateral flexion measurements were not 
reported.  The Board also notes that the method for taking 
these measurements was not specified.  
At a May 2007 VA examination, the veteran complained of 
spasms, stiffness, and constant pain in his back that ranged 
from a 5 to a 9 on the pain scale with flare-ups two or three 
times per month that last from 30 seconds to one minute and 
stay for about a half day.  He stated that he is bent to the 
right when he gets up in the morning.  The report notes that 
there is no history of incapacitation requiring bed rest and 
no effect on activities of daily living.  

Objectively, the examiner observed no abnormal gait or 
posture and no weakness, tenderness, or spasm.  Motor and 
sensory function was intact and reflexes were normal and 
symmetrical.  Straight leg raise was negative bilaterally.  
There was no bowel or bladder impairment.  Range of motion 
was flexion to 60 degrees without pain and to 70 degrees with 
pain; extension to 20 degrees without pain and to 22 degrees 
with pain; lateral flexion to 25 degrees without pain and to 
30 degrees with pain bilaterally and lateral rotation to 45 
degrees bilaterally without pain.  The examiner found no 
further limitations due to pain, weakness, fatigue, or 
repetitive use, and no incoordination. 

The Board has considered all relevant evidence in assessing 
the appropriate disability rating for the veteran's service-
connected degenerative joint disease, thoracolumbar spine 
with diffuse spondylosis and levoscoliosis and finds that an 
increased initial rating is not warranted for any stage of 
the appeal period.  Initially, the Board notes that the 
veteran's limitation of motion reported at the March 2006 
physical therapy evaluation is inconsistent with the range of 
motion measurements at the July 2005 and May 2007 VA 
examinations.  Specifically, the veteran's back disability 
appears to have drastically increased in severity between 
July 2005 and March 2006 and then improved significantly 
between March 2006 and May 2007.  However, the Board notes 
that there is no other medical evidence of record that 
reflects such a change in severity or that is otherwise 
consistent with the findings at the March 2006 evaluation.  
Further, the Board observes that service medical records do 
not reflect such severe limitation of motion at any time 
during service, even immediately following the veteran's 
injury in July 1995.  At that time, although some limitation 
of flexion was noted, lateral flexion was reported to be 
without difficulty, and the diagnosis was moderate lumbar 
strain.  A year later, in July 1996, range of motion of the 
lumbar spine was reported to be within normal limits except 
for complaints of pain with full flexion.  Thus, the Board 
determines that the range of motion measurements indicated in 
the March 2006 physical therapy evaluation are not reflective 
of the actual severity of the veteran's disability and 
affords the evidence no probative weight.  

In reviewing the remaining evidence, the Board determines 
that an initial rating in excess of 10 percent is not 
warranted for the veteran's service-connected back disability 
for the period from August 1, 2004 to May 16, 2007.  The 
evidence does not reflect that the veteran experienced 
combined limitation of motion of his back to 120 degrees or 
less, or forward flexion to less than 60 degrees, even with 
consideration of pain.  Nor does the evidence show that he 
exhibited muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spine contour.  Thus, a rating 
in excess of 10 percent for this period is not warranted.

With regard to the period from May 17, 2007 onward, the Board 
also determines that an increased initial rating is not 
warranted.  In this regard, the Board notes that the 
veteran's forward flexion as limited by pain was to 60 
degrees at this examination, and there was no ankylosis 
noted.  Without evidence of limitation of forward flexion to 
30 degrees or less or ankylosis, a rating in excess of 20 
percent for the period from May 17, 2007 onward cannot be 
assigned.

As indicated, the Board has considered the effects of pain on 
the functional impairment resulting from the veteran's back 
disability.  However, the Board finds that the effects of 
pain reasonably shown to be due to the veteran's service-
connected right back disability are contemplated in the 10 
percent rating assigned by the RO from August 1, 2004 to May 
16, 2007 and the 20 percent assigned from May 17, 2007 
onward.  There is no indication that pain, due to the 
veteran's back disability, has caused functional loss greater 
than that considered by the rating evaluations already 
assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca.

The Board has also given consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).   The Court has held that it is possible to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes; however, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994). 

The evidence of record demonstrates that the veteran has 
degenerative joint disease of the thoracolumbar spine with 
motion limited because of pain; however, the Board finds 
that, although degenerative changes are established by X-ray, 
limitation of motion is contemplated in his 20 percent 
evaluation under Diagnostic Code 5242.  Therefore, the 
veteran is not entitled to a separate rating under Diagnostic 
Code 5003.  

As the veteran has a diagnosis of degenerative disc disease 
reported in a December 2005 private treatment record, the 
Board has contemplated a separate rating under Diagnostic 
Code 5243 for IVDS.  However, the Board observes that July 
2004 VA examiner stated that there were no signs of IVDS, 
and, although the veteran reported bed rest due to his back 
disability, the record does not reflect that the bed rest was 
prescribed by a physician or due to symptoms of IVDS.  
Consequently, a separate rating under the Formula for IVDS is 
not supported by the evidence.

The Board has also considered whether a separate rating for a 
neurological disorder is warranted as the veteran has 
reported that his pain radiates down his legs.  In this 
regard, the Board notes that there is no competent and 
probative evidence that the veteran has a neurological 
disorder as a result of his service-connected back 
disability.  At his July 2004 VA examination, the peripheral 
nerve examination was within normal limits, and at the May 
2007 VA examination, motor and sensory function tests were 
normal.  Additionally, the examiner stated there was no 
radiculopathy.  Thus, a separate rating for neurological 
symptoms is not warranted.

The Board has reviewed the veteran's own statements with 
regard to the severity of his service-connected back 
disability.  However, such statements alone are not competent 
evidence since only those with specialized knowledge are 
competent to render an opinion concerning the severity of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 10 percent for service-connected degenerative joint 
disease, thoracolumbar spine with diffuse spondylosis and 
levoscoliosis from August 1, 2004 to May 16, 2007 and 20 
percent from May 17, 2007 onward.  Therefore, the benefit of 
the doubt doctrine is not applicable in the instant appeal 
and his increased rating claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected degenerative joint 
disease, thoracolumbar spine with diffuse spondylosis and 
levoscoliosis presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  Although the May 2007 VA 
examination report indicates that the veteran is not working, 
the evidence does not reflect that he is not working due to 
his service-connected back disability.  Rather, the objective 
medical evidence of record shows that manifestations of the 
veteran's service-connected disability does not result in a 
marked functional impairment in a way or to a degree other 
than that addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER


An initial rating in excess of 10 percent for service-
connected degenerative joint disease, thoracolumbar spine 
with diffuse spondylosis and levoscoliosis for the period 
from August 1, 2004 to May 16, 2007 is denied.

An initial rating in excess of 20 percent for service-
connected degenerative joint disease, thoracolumbar spine 
with diffuse spondylosis and levoscoliosis for the period 
from May 17, 2007 onward is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


